DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-16 in the reply filed on 03/17/2022 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.
The restriction has been made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “performed using the forming mold.” There is no recitation of a forming mold, which creates an issue of antecedent basis that render the claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2008-309975). 
Regarding Claims 1, 2 and 9, Examiner notes the limitation of “formed to have a plurality of light focusing structures…” “Formed to have” implies that the biaxial film does not have the light focusing structures, but that it can potentially have these light focusing structures applied to the film in the future. Claim 11 also shows the film does not have the light structures, as it discusses the film before it has the structures. Examiner recommends amending “formed to have” into “has” or “comprising,” which requires the light focusing structures, if Applicant intends to fully claim the film with the light focusing structures.
Takaoka teaches a biaxially oriented polyester reflector film (Paragraph 0001, 0038) comprising layer (B), a core layer having cavities (void) and homo-polyester (PEN), copolyester, a incompatible resin, and inorganic particles. (Paragraph 0006, 0036-0037), Takaoka teaches layer (A), skin layer, is on the surface of layer (B) (Paragraph 0009), where layer (A) contains homo-polyester (PEN), copolymer polyester and inorganic particles. (Paragraph 0006, 0036-0037). 
Takaoka does not specifically teach the film is formed to have a plurality of light focusing structures with holes. However, polyester films are thermoplastic films, which are able to molded or have molded surfaces. Therefore, it would have been obvious to one with ordinary skill in the art to recognize that the biaxial film of Takaoka could be molded into various structures, including the light focusing structure described in Claim 1, 2 and 9. 
Regarding Claim 4-5, Takaoka teaches the inorganic particle size in the core and skin layer can range from 0.05 to 10 microns. (Paragraph 0035). This overlaps the claimed range of 0.01 to 2 micron and 0.1 to 10 microns for the core and skin respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claims 6-8, Takaoka teaches examples of the core layer. (Table 1; Example 1; Paragraph 0059-0061). As Takaoka teaches the specific gravity copolyester, incompatible resin, and the particles and the specific gravity of PEN is known in the art, Takaoka teaches volume ratios and ranges that overlap the claimed ranges recited in Claims 6-8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Takaoka teaches the average reflectance, spectral reflectivity, at the wavelength of 400 to 700 nm is 95% or more. (Paragraph 0019) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 11, Takaoka does not change the in spectral reflectivity.  It is settled that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, the burden of proof is on the applicants to prove that the prior art product does not inherently or necessarily possess the characteristics attributed to the claimed product.  In re Best, 562 F.2d 1252, 1255 (CCPA 1977). However, as Takaoka teaches the same composition and structure as the claimed invention, it would have reasonably expected to one with ordinary skill in the art at the time of invention for Takaoka to have the same spectral change rate as the claimed invention.
Regarding Claim 12, Takaoka teaches the film has a thickness of 100 to 500 microns. This overlaps the claimed range of 150 to 400 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 14, Takaoka teaches the dimensional change rate upon heating at 80 degrees C for 30 minutes is 0.5% is 0.5% or less. (Paragraph 0038). Takaoka does not teach the dimensional change rate at 500 hours at 60 degrees C and humidity of 90%. It is settled that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, the burden of proof is on the applicants to prove that the prior art product does not inherently or necessarily possess the characteristics attributed to the claimed product.  In re Best, 562 F.2d 1252, 1255 (CCPA 1977). However, as Takaoka teaches the same composition and structure as the claimed invention, it would have reasonably expected to one with ordinary skill in the art at the time of invention for Takaoka to have the same dimensional change rate as the claimed invention. 
Regarding Claim 15, Takaoka teaches the incompatible resin can be polyolefin resins such as polyethylene, polypropylene, polybutene and polymethylpentene, polystyrene resins, polyacrylate resins, polycarbonate resins, polyacrylonitrile resins, polyphenylene sulfide resins and fluororesins (Paragraph 0026). 
Regarding Claim 16, Takaoka teaches the inorganic particles can be titanium dioxide or barium sulfate. (Paragraph 0006). 

Claims 1-5, 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 for being unpatentable over Yoshida et al. (US 2010/0285302).
Regarding Claims 1, 2 and 9, Examiner notes the limitation of “formed to have a plurality of light focusing structures…” “Formed to have” implies that the biaxial film does not have the light focusing structures, but that it can potentially have these light focusing structures applied to the film in the future. Claim 11 also shows the film does not have the light structures, as it discusses the film before it has the structures. Examiner recommends amending “formed to have” into “has” or “comprising,” which requires the light focusing structures, if Applicant intends to fully claim the film with the light focusing structures.
Yoshida teaches a biaxially oriented polyester reflector film (Paragraph 0001, 0047 comprising layer (B), a core layer having voids and homo-polyester, copolyester, a incompatible resin, and inorganic particles. (Paragraph 0037, 0047, 0057; Claim 9 of Yoshida) Yoshida teaches layer (A), skin layer, is on the surface of layer (B) (Claim 1 of Yoshida), where layer (A) contains homo-polyester, copolymer polyester and inorganic particles. (Claim 1, 2 and 6 of Yoshida). 
Yoshida does not specifically teach the film is formed to have a plurality of light focusing structures with holes. However, polyester films are thermoplastic films, which are able to molded or have molded surfaces. Therefore, it would have been obvious to one with ordinary skill in the art to recognize that the biaxial film of Yoshida could be molded into various structures, including the light focusing structure described in Claim 1, 2 and 9. 
Regarding Claim 3, Yoshida teaches the thickness of the skin layer can be 5 to 15 microns and the thickness of the core layer can be 150 microns or more. (Claim 1 of Yoshida). This creates a thickness relationship that overlaps the claimed range of 1.0% to 10.0%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claims 4-5, Yoshida teaches the inorganic particle size in the core and skin layer can range from 0.05 to 10 microns. (Paragraph 0059). This overlaps the claimed range of 0.01 to 2 micron and 0.1 to 10 microns for the core and skin respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Yoshida teaches a spectral reflectance at 420 to 670 nm of greater than 100% is desired. (Paragraph 0093). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Yoshida teaches the total thickness can be 205 to 415 microns. (Paragraph 0061-0062). This overlaps the claimed range of 150 to 400 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 13, Yoshida teaches the density of the film is 0.5 to 1.3 g/cm3. (Paragraph 0065). This overlaps the claimed range of 0.7 to 1.2 g/cm3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 15, Yoshida teaches the incompatible resin can be homopolymers or copolymers of polycarbonates and other resins. (Paragraph 0049). 
Regarding Claim 16, Yoshida teaches the inorganic particles can be barium sulfate and titanium dioxide. (Paragraph 0058). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781